RENDERED: OCTOBER 1, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0195-MR


JEREMY BROWNING                                                    APPELLANT



                 APPEAL FROM BULLITT CIRCUIT COURT
v.               HONORABLE RODNEY BURRESS, JUDGE
                       ACTION NO. 10-CR-00478



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND MAZE, JUDGES.

CLAYTON, CHIEF JUDGE: Jeremy Browning appeals from a Bullitt Circuit

Court order denying his motion for relief under Kentucky Rules of Criminal

Procedure (RCr) 11.42. Browning argues that he was denied his Sixth Amendment

right to effective trial counsel. On April 19, 2021, the Commonwealth filed a

motion to hold Browning’s appeal in abeyance pending finality in Ford v.
Commonwealth, No. 2019-SC-0538-DG, 2021 WL 3828505 (Ky. Aug. 26, 2021).

The motion was granted by order of this Court on May 5, 2021. On September 20,

2021, the Commonwealth notified the Court that the opinion in Ford had become

final and moved to return Browning’s appeal to the active docket. This Court

accordingly returned the case to our active docket. Having reviewed the record

and applicable law, we affirm the order of the trial court.

             Browning was convicted by a jury of two counts of unlawful

transaction with a minor in the first degree, sexual abuse in the first degree, incest,

and being a persistent felony offender in the second degree. He received a total

sentence of seventy years. His convictions were affirmed on direct appeal.

Browning v. Commonwealth, No. 2012-SC-000422-MR, 2013 WL 4680486 (Ky.

Aug. 29, 2013). The opinion of the Kentucky Supreme Court set forth the

underlying facts of the case:

                     Browning and his wife, Nicole, lived with their
             four children and Nicole’s parents in a double-wide
             trailer. At some point in 2010, Nicole became suspicious
             that the relationship between Browning and their pre-
             teenage daughter, G.B., had become inappropriate. To
             determine if anything inappropriate was taking place,
             Nicole purchased a digital audio recorder, which she
             placed under the couple’s bed.

                    On October 19, 2010, Nicole left the house with
             three of the couple’s children, leaving Browning and
             G.B. behind. Before leaving, Nicole turned on the audio
             recorder. At some point after she returned home, Nicole


                                          -2-
               retrieved the recorder and listened to what had been
               recorded.

                      On October 22, 2010, Nicole took the recording,
               which she believed contained evidence of Browning’s
               inappropriate behavior, and G.B. to the Bullitt County
               Sheriff’s office. Officers listened to the recording and
               two social workers interviewed G.B. During the course
               of the interview, G.B. stated that she and Browning had
               engaged in oral sex on a number of occasions and that
               Browning had unsuccessfully tried to penetrate her
               vagina twice. Based on this information, sheriff’s
               deputies arrested Browning[.]

Id. at *1.

               Following his arrest, Browning signed a waiver of his Miranda

rights,1 spoke with police officers at length, and confessed. Id. at *6. He thereafter

gave a recorded statement to the police in which he admitted that he engaged in

oral sex with G.B. on a number of occasions, fondled her, and attempted to

penetrate her vagina with his penis. Id.

               A trial was held from October 6 to 7, 2011. Following a series of

disputes over the timeliness and completeness of the discovery provided to the

defense by the Commonwealth, the court declared a mistrial. Browning’s counsel

filed a motion to suppress his recorded statement to police which the trial court

denied. A new trial was held from March 13 to 15, 2012. The evidence introduced

1
  Under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), police
officers are required “to advise suspects of their rights against self-incrimination and to an
attorney prior to subjecting them to custodial interrogation.” Greene v. Commonwealth, 244
S.W.3d 128, 135 (Ky. App. 2008).

                                               -3-
by the Commonwealth included the audio recording that Nicole had secretly made

of Browning and G.B., and G.B.’s testimony identifying the sounds on that

recording as those of her father abusing her. The Commonwealth also introduced

the recorded portion of Browning’s self-incriminating statement to the police. The

jury convicted Browning of all charges.

             Browning filed his RCr 11.42 motion to vacate, correct, or set aside

his conviction and sentence on December 10, 2016, raising multiple claims of

ineffective assistance of counsel. At the hearing, Browning’s trial counsel testified

that the Commonwealth offered Browning a twenty-year sentence in exchange for

a guilty plea which she strongly advised him to accept, based on her experience of

Bullitt County juries, and warned him that he was facing a maximum sentence of

seventy years. She also sent a letter to be placed in his file stating that he had

insisted on going to trial against her advice. The trial court entered an order

denying the motion and this appeal followed. Further facts will be discussed

below as necessary.

             The test for ineffective assistance of counsel is found in Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984). It

has two components which must both be met. “First, the defendant must show that

counsel’s performance was deficient. This requires showing that counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the


                                          -4-
defendant by the Sixth Amendment.” Id. “Second, the defendant must show that

the deficient performance prejudiced the defense. This requires showing that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Id.

             When, as in this case, an evidentiary hearing is held, we review “the

trial court’s findings of fact under the clearly erroneous standard set forth in

Kentucky Rules of Civil Procedure (CR) 52.01. Findings of fact are clearly

erroneous if they are not supported by substantial evidence. Even though claims of

ineffective assistance of counsel are subject to de novo review, a reviewing court

should defer to the determination of facts made by the trial judge.” Logan v.

Commonwealth, 446 S.W.3d 655, 658-59 (Ky. App. 2014) (citations omitted).

             Browning’s first argument concerns the self-incriminating recorded

statement he made to the police following his arrest. Browning’s counsel filed a

motion to suppress the statement immediately prior to his second trial. The motion

argued that Browning’s statement was coerced, as evidenced by his testimony in

the first trial that he was choked by the police. In opposition, the Commonwealth

cited to testimony of the police officers at the first trial that this had not occurred.

In ruling on the suppression motion, the trial court asked the parties whether they

had any another evidence beyond the testimony at the first trial. “Both parties

agreed that they had no additional evidence. The trial judge stated that he had the


                                           -5-
exhibits from the first trial and that he had heard the testimony. Based on that

evidence, he concluded that Browning’s statement was knowing, voluntary, and

intelligent; therefore, he denied Browning’s motion to suppress.” Browning, 2013

WL 4680486, at *4.

             The Kentucky Supreme Court opinion contains the following

summary of Browning’s testimony and the testimony of the police officers:

                    Browning testified at both trials that he was
             arrested at approximately 2:30 p.m. Following his arrest,
             Browning was transported to the sheriff’s office where he
             was handcuffed to a chair in a holding cell. After what
             seemed like several hours, Browning was questioned by
             Detective Cook and Deputy Fowler. During the
             questioning, Deputy Fowler stood behind Browning and
             choked him whenever he denied having any
             inappropriate contact with G.B. Several times Deputy
             Fowler choked Browning to the point of
             unconsciousness. In order to stop this abuse, Browning
             signed a waiver of his Miranda rights and agreed to give
             a videotaped statement. Prior to the statement, Detective
             Cook coached Browning about what he should say.

                     After he gave his statement, Browning was taken
             to the jail. Before he was taken to a cell, he signed a jail
             intake form, indicating that he had not recently fainted or
             been unconscious and that he did not have any injuries.
             Browning testified that he did not read the document, that
             no one explained it to him, and that he was not aware of
             its contents when he signed it. Finally, Browning
             testified that he did not have any visible bruises or marks
             when he was admitted to the jail.

Id. at *3.

             The police witnesses testified as follows:

                                         -6-
       During both trials, Deputy Jailer Farmer testified
that he handled the intake procedure the night Browning
was admitted to the jail. As part of the intake procedure,
Deputy Jailer Farmer reviewed several forms with
Browning and obtained his signature. Deputy Jailer
Farmer did not notice any physical injuries on Browning;
however, Deputy Jailer Farmer could not recall if
Browning said whether he needed to see a physician.
The intake form, which the court admitted into evidence,
indicates that Browning denied having any head injuries
or having fainted.

...

        Sheriff Tinnel, the former Bullitt County Sheriff,
testified at the first trial that he and Detective Cook
conducted a brief interview of Browning in the sheriff’s
office. The purpose of that interview, which was not
recorded, was to get Browning “comfortable” and to
explain his rights to him. Browning signed a waiver of
his rights in Sheriff Tinnel’s office.

...

      Deputy Fowler, a deputy in the sheriff’s
department, testified at both trials that he arrested
Browning and took him to the sheriff’s department.
Deputy Fowler stayed with Browning until Detective
Cook and/or Sheriff Tinnel took control of Browning.
Deputy Fowler denied choking or otherwise assaulting
Browning. Furthermore, Deputy Fowler testified that he
did not place Browning in a holding cell and that he had
not been in a holding cell with Browning.
...

       Detective Cook testified at the second trial that he
interviewed Browning in Sheriff Tinnel’s office and that
he later obtained a videotaped statement from Browning.
Detective Cook did not choke or direct anyone to choke


                            -7-
             Browning. Furthermore, he stated that he did not tell
             Browning what to say during the recorded statement.

Id. at *4.

             On direct appeal, Browning argued that the trial court should have

conducted a suppression hearing following the first trial and that his recorded

statement was involuntary as a result of police coercion. These claims were

reviewed and rejected by the Kentucky Supreme Court. Id. at *4-5. In assessing

the voluntariness of Browning’s confession and his allegations that he had been

choked unconscious so many times that he admitted to doing whatever the deputies

said he had done, the Supreme Court affirmed the trial court’s factual finding that

his statement was voluntary because the finding was supported by substantial

evidence in the form of the testimony of the police officers involved in his arrest

and interrogation. Id. at *5.

             For the first time, Browning raised the additional argument in his

direct appeal that the statement should have been suppressed because he had

invoked his right to counsel immediately prior to making the statement. In its

opinion, the Supreme Court set forth these underlying facts: “At the beginning of

the recorded statement, and after he had already signed a waiver of his right to

counsel, Browning said, ‘I’d rather do this with an attorney present.’ In response,

Detective Cook said, ‘We’re just going to go over the statement you give [sic] us




                                         -8-
earlier, okay? That’s what I told you, right?’ Browning said, ‘Yeah,’ and Detective

Cook proceeded to take Browning’s statement.” Id. at *5.

             The Supreme Court reviewed this unpreserved claim under the

palpable error standard, stating: “Prior to the videotaped statement, Browning had

signed a waiver of his rights, spoken with police officers at length, and confessed.

Browning has not shown how, in light of the preceding facts, the exclusion of his

videotaped statement would have altered the result. Thus, there was no palpable

error in the admission of Browning’s videotaped statement.” Id. at *6.

             Browning contends that if his attorney’s suppression motion had

raised the argument regarding his invocation of the right to counsel, the recorded

statement would either have been excluded by the trial court or, alternatively, his

conviction would have been reversed on appeal because the claim would have been

reviewed under the clearly erroneous standard, rather than the more stringent

palpable error standard.

             We are fully cognizant that under Martin v. Commonwealth, an

unpreserved error which does not warrant reversal on direct appeal under the

palpable error standard of review may nonetheless form the basis for a claim of

ineffective assistance of counsel in post-conviction proceedings. 207 S.W.3d 1, 4-

5 (Ky. 2006). The Martin Court distinguished the two standards thusly: “When an

appellate court engages in a palpable error review, its focus is on what happened


                                         -9-
and whether the defect is so manifest, fundamental and unambiguous that it

threatens the integrity of the judicial process.” Id. By contrast, the ineffective

assistance of counsel inquiry is broader and requires consideration of whether the

error “was a result of trial strategy, the negligence or indifference of counsel, or

any other factor that would shed light upon the severity of the defect and why there

was no objection at trial.” Id. In accordance with Strickland, a claimant making

an ineffective assistance of counsel claim need not show that counsel’s alleged

error actually determined the outcome of the trial, but only that it rendered the

result of the proceeding unreliable. “The result of a proceeding can be rendered

unreliable, and hence the proceeding itself unfair, even if the errors of counsel

cannot be shown by a preponderance of the evidence to have determined the

outcome.” Martin, 270 S.W.3d at 4.

             At the time he made the statement to Detective Cook that he would

“rather do this with an attorney present,” Browning had already signed a Miranda

waiver and confessed to the police. The Commonwealth argues that Browning’s

invocation of counsel was equivocal and that seeking to suppress his statement on

this basis would have been futile. In light of these circumstances, the fact that

Browning’s attorney did not raise the right to counsel issue in the suppression

motion did not render her performance professionally deficient. Browning’s

attorney filed a competent suppression motion based on what she reasonably


                                         -10-
viewed as the more powerful argument, that his confession was coerced by the

police.

             Furthermore, counsel’s decision not to raise this claim does not meet

the second component of Strickland, which, as reiterated by Martin, requires a

showing that the omission rendered the proceeding unreliable and hence unfair.

The evidence against Browning was, as his trial attorney testified at the RCr 11.42

hearing, overwhelming. The jury heard the audio recording secretly made by

Browning’s wife, and also heard G.B.’s testimony that the sounds on that recording

were of her father abusing her. This constituted powerful evidence to support the

jury’s verdict. Browning has not shown that his attorney’s decision not to raise the

invocation of the right to counsel argument in the suppression motion rendered his

trial unfair or its outcome unreliable.

             Next, Browning argues that his trial counsel was ineffective for failing

to preserve by avowal his wife’s testimony about her pending indictment for

manufacturing methamphetamine. Its opinion sets forth the following account of

what occurred at trial:

                    At the time of the second trial, Browning’s wife,
             Nicole, had charges pending in Bullitt County. During
             cross-examination, Browning’s counsel asked Nicole
             about those pending charges and the Commonwealth
             objected. At the bench conference, Browning’s counsel
             argued that the fact Nicole had charges pending went to
             her credibility. The court asked if counsel had any
             evidence that Nicole had been offered any consideration

                                          -11-
             by the Commonwealth with regard to those charges in
             exchange for her testimony against Browning. Counsel
             said that she did not have any evidence of any offer by
             the Commonwealth to Nicole. The court then granted the
             Commonwealth’s objection and admonished the jury to
             disregard the question. . . . Browning did not seek to ask
             any further questions by avowal.

Browning, 2013 WL 4580486, at *8.

             On direct appeal, Browning argued that the trial court’s ruling

hampered his ability to effectively cross-examine Nicole and that her indictment

was evidence of her bias against him. Id. In reviewing this argument under the

palpable error standard, the Supreme Court stated:

             Browning argues that his inability to impeach Nicole’s
             credibility “had a material effect on [his] defense in this
             case,” which was that he did not abuse G.B. In support
             of his argument, Browning cites to the overall weakness
             of the Commonwealth’s case and to G.B.’s inconsistent
             statements. He does not set forth what portion of
             Nicole’s testimony was false or even questionable. And
             he does not set forth how attacking her credibility would
             have done anything to further his claim that he did not
             abuse G.B. As the Commonwealth notes, Nicole
             primarily testified about placing and retrieving the audio
             recorder and taking the recorder and G.B. to the sheriff’s
             office. Those facts were not in dispute and impeaching
             Nicole’s credibility would not have changed them.
             Therefore, we cannot say that the trial court’s exclusion
             of questions regarding Nicole’s pending criminal charges
             was palpable error.

Id. at *8.




                                        -12-
             In its order denying the RCr 11.42 motion, the trial court stated that

Browning had shown no prejudice stemming from the exclusion of Nicole’s

testimony regarding her indictment nor had he shown how her cross-examination

on this matter would have benefitted his case. We agree. Speculative allegations

regarding Nicole’s alleged bias do not rise to the level of specificity required by

RCr 11.42(2). Roach v. Commonwealth, 384 S.W.3d 131, 140 (Ky. 2012). Even if

we accept for the sake of argument that Nicole had agreed to cooperate with the

police to convict Browning in exchange for leniency in her own case, impeaching

her on these grounds would not have undermined her primary testimony about how

she placed and retrieved the audio recorder and then took it and G.B. to the

sheriff’s office. The fact that Browning did not preserve Nicole’s testimony

regarding her indictment by avowal did not affect the reliability of his trial nor did

it create a reasonable likelihood that the outcome of the trial would have been

different.

             For the foregoing reasons, the order of the Bullitt Circuit Court

denying Browning’s RCr 11.42 motion is affirmed.



             ALL CONCUR.




                                         -13-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Maureen Sullivan        Daniel Cameron
Louisville, Kentucky    Attorney General of Kentucky

                        Christopher Henry
                        Assistant Attorney General
                        Frankfort, Kentucky




                       -14-